THE THIRTEENTH COURT OF APPEALS

                                   13-14-00037-CR


                                   Archie Lee Becks
                                           v.
                                  The State of Texas


                                  On Appeal from the
                       40th District Court of Ellis County, Texas
                              Trial Cause No. 37442CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

May 28, 2015